DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed March 24, 2021, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Du et al (US 2020/0037251).

Claim Objections

           Claim 1 is objected to because of the following informalities:  
           In claim 1, “…repeats the cyclically transmission…” in line 11 should be corrected to “…repeats the cyclical transmission…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 – 6, 8, 11 – 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al (US 2018/0152333) in view of Du et al (US 2020/0037251).

            Re claims 1, 11 – 12 and 15, Shellhammer teaches of a communication system comprising a transmission device and a reception device which wirelessly communicate with each other (Fig.2), wherein the transmission device includes a transmission circuit (#105-a, Fig.2) that performs (i) cyclical transmission of a wake-up signal including a specific pattern  (OOK pattern, Paragraphs 0074 – 0079, Figures 3A-3B) (a signal or not is transmitted in each time segment, Paragraph 0075, Figures 3A-3B, Paragraphs 0071 and 0078 – 0079) (ii) and transmission of data (Paragraphs 0065 and 0068), and the reception device (#115-a, Fig.2) includes: a standby circuit (#117-a, Fig.2) that receives the wake-up signal (Paragraph 0065), and outputs a detection signal indicating reception of the wake-up signal when detecting that the specific pattern is cyclically included in the signal received (Paragraphs 0057, 0073, 0076 and 0079); and a reception circuit (#116-a, Fig.2) that receives the data from the transmission device (data communication, Paragraphs 0065 and 0068) after the detection signal is output from the standby circuit (when wake-up signal has been decoded, Paragraphs 0065 and 0068), wherein the transmission circuit repeats the cyclically transmission of the wake-up signal (the wireless device may periodically wake up a low-power receiver…, Paragraph 0053) including the specific pattern (OOK pattern, Figures 3A-3B, Paragraphs 0074 – 0079) periodically (periodic transmission, Paragraph 0053). However, Shellhammer does not specifically 
            Du teaches of a transmission circuit that repeats the cyclically transmission of the wake-up signal (sending periodically a wake up frame…, Paragraph 0011, Fig.3) including the specific pattern (OOK pattern, Paragraphs 0005 – 0007) at fixed time intervals (fixed time intervals as shown in Fig.3, Paragraphs 0010 – 0011).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have repeated the cyclically transmission of the wake-up signal that includes the specific pattern is at fixed time intervals to ensure the integrity and accuracy of the transmitted wake-up signal by avoiding timing errors in the receiver.

            Re claim 2, Shellhammer teaches of wherein the standby circuit repeats, with regularity, a process of determining, within a predetermined period (multiple time segments, integer multiple of OFDM symbols, Paragraphs 0075 – 0078, Figures 3A – 3B), whether the specific pattern is included in the signal received (threshold comparison, Paragraphs 0057, 0073, 0076 and 0079), and outputs the detection signal when determining, at least a predetermined number of times (depending how the OOK pattern has been set, Paragraphs 0056 and 0125, Figures 3A – 3B), that the specific pattern is included in the signal received (above the threshold, Paragraphs 0057, 0073, 0076 and 0079).



            Re claim 4, Shellhammer teaches of wherein each of the fixed time intervals is n times as long as a cycle in which the transmission circuit cyclically transmits the specific pattern, where n is an integer of 2 or greater (Figures 3A – 3B).

            Re claim 5, Shellhammer teaches of wherein when the predetermined period is divided into a plurality of time slots, the standby circuit outputs the detection signal when determining, at least the predetermined number of times in one of the plurality of time slots, that the specific pattern is included in the signal received (multiple time segments, Paragraphs 0075 and 0078 – 0079, Figures 3A – 3B).

            Re claim 6, Shellhammer teaches of wherein the specific pattern is an on-off modulated signal (OOK, Paragraphs 0075 – 0079, Figures 3A – 3B).

            Re claim 8, Shellhammer teaches of wherein the specific pattern includes a modulated signal obtained by modulating arbitrary data (Paragraphs 0083 – 0088).

            Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer and Du in view of Yang et al (US 2018/0063788).

Re claim 9, Shellhammer and Du teach all the limitations of claim 1 except of wherein the transmission circuit transmits the data and subsequently transmits the wake-up signal.
            Yang teaches of transmission circuit (#305, Fig.3) that transmits data (#320, Fig.3) and subsequently transmits the wake-up signal (#325, Fig.3) (Paragraphs 0038 – 0040).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the data and subsequently transmit the wake-up signal for being able to start detecting the received data.

Allowable Subject Matter

           Claims 10, 13 – 14 and 16 are allowed.

           Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633